JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 340). It is
ORDERED AND ADJUDGED that the district court’s order filed October 30, 2009, be affirmed. The district court did not abuse its discretion in dismissing appellant’s complaint without prejudice on the ground that it did not meet the requirements of Federal Rule of Civil Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C.Cir.2004). That rule requires “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a). The dismissal without prejudice allows appellant to file a new complaint that meets the requirements of Rule 8(a). See Ciralsky, 355 F.3d at 669-70.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.